Case 3:20-cv-00040-GEC Document 5 Filed 10/20/20 Page 1 of 2 Pageid#: 37
             Case 3:20-cv-00040-GEC Document 5 Filed 10/20/20 Page 2 of 2 Pageid#: 38
AO 440 (Rev 06/ 2) Summons n a C v l Act on (Page 2)

Civil Action No. 3:20-cv-00040-GEC

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

       This summons for (name of individual and title, if any) Anti-Defamation League was received by me
       on (date) October 5, 2020.

                I personally served the summons on the individual at (place)                             on (date)
                                         ; or
                I left the summons at the individual’s residence or usual place of abode with (name)                              ,a
                person of suitable age and discretion who resides there, on (date)                             , and mailed a copy
                to the individual’s last known address; or
         X      I served the summons on (name of individual) Anthony Manciq, Receptionist , who is designated by law to
                accept service of process on behalf of (name of organization) Corporate Creations Network, Inc., Registered
                Agent for Anti-Defamation League on (date) Thursday, October 8, 2020 ; or
                I returned the summons unexecuted because:                           ; or

                Other:                            ; or

       My fees are $ 00.00 for travel and $ 89.00 for services, for a total of $ 89.00.

       I declare under penalty of perjury that this information is true.



Date: October 11, 2020



                                                                                          Server's signature
                                                                                 Sean Gordon • Private Process Server
                                                                                    Printed name and title
                                                              Patriot Process Service
                                                              3900 Jermantown Rd • Suite 300
                                                              Fairfax, VA 22030
                                                              703-385-5300
                                                                                          Server's address

Additional information regarding attempted service, etc.:
1) Successful Attempt: Oct 8, 2020, 9:08 am EDT at 1629 K St NW #300, Washington, DC 20006 received by Anthony
Manciq, Receptionist for Corporate Creations Network, Inc., Registered Agent for Anti-Defamation League. Age: 28;
Ethnicity: Hispanic; Gender: Male; Weight: 190; Height: 5 11"; Hair: Black;

Recipient accepted paperwork personally and stated that he had the authority to do such.
